Citation Nr: 0427218	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  00-20 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or due to being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to August 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2001, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional comments on the veteran's 
behalf in August 2004.


FINDINGS OF FACT

1.  The veteran is service connected for a gunshot wound to 
muscle group XX and dorsal and lumbar, evaluated as 60 
percent disabling, transverse fracture and spinous process at 
L2 as residual of gunshot wound, evaluated as 10 percent 
disabling, and post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling, and gunshot residual of 
muscle group XII, left leg, evaluated as 20 percent 
disabling.  The veteran assigned a total rating based on 
individual unemployability secondary to service connected 
disabilities.

2.  The veteran's nonservice-connected disabilities are, 
myocardial infarction, anxiety reaction, and dementia, 
Alzheimer's type.

3.  The veteran is confined to a VA nursing facility.  He is 
not mentally cognitive, cannot attend to his activities of 
daily living, cannot feed himself, and cannot protect himself 
from harm due to non-service connected disorders.

4.  The competent evidence of record does not show that, as a 
result of his service-connected disabilities, the veteran is 
so helpless as to need regular aid and attendance or that he 
is housebound or bedridden.  The evidence of record shows the 
veteran's helplessness is due to his nonservice-connected 
Alzheimer's dementia.


CONCLUSION OF LAW

The requirements for entitlement to SMC based on a need for 
regular aid and attendance or due to being housebound or 
bedridden have not been met.  38 U.S.C.A. §§ 1114(l), (s), 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350(b)(3), (4), 
3.352(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in January 2000.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's case remained under 
development after the initial decision, to include via a 
Board remand.  Third, in a letter dated in July 2001, and a 
letter dated in October 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had received the June 2001 
Board remand, that the RO had obtained the veteran's VA 
treatment records for the period September 1997 to August 
2000 and from January 2002 to November 2002, and the June 
2003 examination report, and that the RO would obtain any 
private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.

The Board finds that the July 2001 letter and the letter, 
combined, meet the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. 
§ 3.159(b)(1) (2003); VAOPGCPREC 1-2004 (February 24, 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that any procedural deficiency as concerns the 
timing of the VCAA notice is harmless and has not prejudiced 
the veteran in the pursuit of his claim.  As noted, the 
veteran's case has been under continued development.  
Further, he responded to the letter by identifying the VA 
facilities from which he had received treatment, and the 
records from those facilities were obtained.  There were no 
further requests that any other identified evidence be 
obtained.  Thus, the Board has clear evidence as to how the 
veteran would respond to a proper notice, albeit after the 
initial adjudication.  See Valiao v. Principi, 17 Vet. App. 
229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 
(2003) ("it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice").  Accordingly, in light of VCAA notice 
having been provided, and the fact that the veteran has 
demonstrated by his actions, including those after receipt of 
VCAA notice, that there is no missing evidence to be 
obtained, the Board finds no prejudice to the veteran.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, as set forth above, the RO 
obtained the veteran's treatment records and arranged for the 
appropriate examination.  Neither the veteran nor his 
representative asserts that there is further evidence to be 
obtained or that there was a request for assistance which has 
not been completed.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2003).  That is the parties have essentially been 
told to submit what they have, and this has been done.  There 
is no showing that there is additional evidence that could or 
should be obtained prior to entry of a decision in this case.

Factual background.

The veteran filed his claim in January 2000.  A February 2000 
rating decision denied the claim.

An August 1995 VA PTSD Examination Report reflects that the 
veteran exhibited full range of affect and reactive humor.  
He was lucid, cogent, goal directed without flight of ideas 
or ideas of reference or unusual trends or form to his 
thought.  There were no true auditory or visual 
hallucinations.  The report reflects that a boy was killed in 
front of the veteran's house, and the veteran hears his name 
called.  He was reportedly laid off from employment 10 years 
ago at the age of 66.  He now indicated that he was living in 
a barricaded house.  He was noted to have a great deal of 
depression and tension.

A September 1997 VA Discharge Summary reflects that the 
veteran was hospitalized for reported chest pain.  The report 
reflects that the veteran's family reported that they 
believed his anxiety was playing a role in the veteran's 
perception of experiencing chest pains, and that he was 
becoming more forgetful as of late.  The report reflects that 
the veteran was being worked up by Neurology for dementia, 
and that a CAT scan showed significant microangiopathy.  An 
October 1997 VA treatment note reflects the veteran as having 
a history of dementia.

VA treatment notes of February 1999 and March 1999 reflect 
the veteran presenting with complaints of difficulty 
swallowing solid foods  The notes reflect that he was alert 
and oriented times 3.  A July 1999 VA treatment note reflects 
that the veteran related that he could not swallow a pill, 
but could swallow it after it was broken in half.  The 
veteran's wife reported increasing behavioral problems with 
the veteran, and that he was highly anxious as concerns his 
medical problems.  Other records of 1999 show that he was 
being treated for advancing Alzheimer's disease.

A January 2000 VA treatment note reflects that the veteran 
remained as active as he could with his Alzheimer's.  He 
stayed in the house all of the time and obeyed commands but 
was disoriented to place and time, with no abstract thought.  
A January 2000 VA Aid and Attendance assessment reflects that 
the veteran has dementia with psychosis and Alzheimer's, as 
well as coronary artery disease, PTSD, peptic ulcer disease, 
hypertension, and a history of myocardial infarction.  The 
report reflects that the veteran was disoriented to place and 
time, with no abstract thought, and that he required constant 
supervision.

A February 2000 private Discharge Summary reflects that the 
veteran was admitted for chest pains.  The summary reflects 
that the final diagnoses on discharge were, chest pain, 
probable angina pectoris, severe Alzheimer's dementia, and 
hypokalemia.  The summary reflects that the examiner observed 
that, as a result of his Alzheimer's dementia, it was 
difficult to determine what was causing the veteran's 
problem.

A March 2000 VA treatment note reflects that the veteran 
obeyed verbal commands, was not sleeping and was reported to 
sleep with guns and knives.  The note reflects that nothing 
helped the Alzheimer's, which made activities of daily living 
impossible, and that the veteran was not a candidate for PTSD 
medication due to the Alzheimer's.  The note reflects that 
the veteran will need full time aid and attendance, but he 
should be encouraged to perform the activities that the 
examiner could make him do under supervision.

A June 2000 VA treatment entry reflects that the veteran's 
wife reported that the claim for aid and attendance was 
denied, because the veteran's state was not due to his 
service-connected disabilities.  The note reflects that the 
veteran clearly needs aid and attendance, as his activities 
of daily living have become impossible.  The note further 
reflects that his Alzheimer's has progressed to the point 
that, despite treatment, the veteran is a danger to himself 
or others.  The examiner observed that the slow clinical 
entity may have started with a PTSD years ago, and that 
entity has reached complex proportions.  Parenthetically, the 
Board infers that the examiner's reference to "clinical 
entity" refers to Alzheimer's.

Pursuant to the June 2001 Board remand, an examination was 
conducted in June 2003.  The VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, reflects that the veteran was unable to state a 
complaint.  He was bedbound, debilitated, awake, grossly 
confused, and appeared in no acute distress.  The evaluator 
could not determine the restrictions of the veteran's upper 
extremities, as he was unable to follow any directions.  The 
evaluator observed that the veteran could move all 
extremities spontaneously, though not on command.  The 
veteran was not ambulatory, even with an ambulatory aid 
device.  The report reflects that the veteran was severely 
cognitively impaired, was incontinent of bowel and bladder, 
and requires nursing care for activities of daily living in 
the nursing home.  If it is required for the veteran to be 
out of bed, he is lifted with a lift and placed in a 
Gerichair.  The report reflects a diagnosis of Alzheimer's, 
late stage.

The examiner's review of the case file and the veteran's 
electronic records disclosed that the veteran was admitted to 
a VA nursing home in September 2000.  The veteran has a long 
history of anxiety and depression secondary to PTSD, for 
which he was treated on an outpatient basis.  Additional 
diagnoses are, hypertension, ischemic heart disease, and a 
history of myocardial infarction.  The veteran's family 
reported that he would take his medications for a short 
period of time and then stop.  He was diagnosed with 
Alzheimer's dementia and Parkinson's dementia in October 
1997.  At the time of the veteran's admission to the nursing 
home, he was already dependent in all activities of daily 
living and was resistant to care.  He was ambulatory, a 
wandering risk and at risk for falls.  He also was 
incontinent of bowel and bladder.  Since the veteran's 
admission to the nursing home, his mental and physical 
condition has shown steady decline.  He no longer is 
ambulatory and is bedridden.  The veteran requires total 
nursing care for all aspects of his care and activities of 
daily living.  He is severely cognitively impaired and is not 
able to participate in any type formal testing or evaluation 
of his cognitive neurological function.  The evaluator noted 
that the veteran tended to holler and yell often, but the 
etiology of that tendency was impossible to evaluate.

The evaluator noted that the veteran's primary diagnosis 
related to this current status is Alzheimer's dementia, he is 
in the late stages of the disease, and there are no 
diagnostic tests to evaluate him further.  His service-
connected disabilities are of secondary concern.  The 
examiner noted that she was unable to differentiate the 
extent of the manifestations of the veteran's service-
connected PTSD and his nonservice-connected Alzheimer's 
disease, as the manifestations of the Alzheimer's disease 
supercede any manifestations that might be presently related 
to this PTSD.

Parenthetically, the Board notes that the examination and 
report were prepared by a certified nurse practitioner.  The 
Board also notes that the VA staff physician noted that, in 
addition to reviewing the history and examination report, he 
examined the veteran, and he agreed with the nurse 
practitioner's findings.  He noted that it is not possible to 
determine what contributions severe Alzheimer's disease and 
PTSD are contributing to the veteran's disability.

A June 2004 VA treatment note reflects the veteran has end-
stage Alzheimer's type dementia, and he requires total 
nursing care.  He is confined to bed or broda chair.  He is 
alert and will usually respond to his name, but is otherwise 
unresponsive.  His speech is usually rambled and is 
irrelevant to the questions asked.  He frequently appears 
agitated or fidgety.

The veteran's representative, in reliance on the staff 
physician's concurrence with the June 2003 findings, asserts 
that the veteran's PTSD symptomatology cannot be 
distinguished from his Alzheimer's symptomatology and 
therefore, it must all be deemed to be the result of his 
PTSD.

Service connection is in effect for residuals of a missile 
wound of the dorsal and lumbar spine, rated 60 percent 
disabling; PTSD, rated 50 percent disabling; residuals of a 
wound of the left leg rated 20 percent disabling; and, 
residuals of a vertebral fracture of the L2, secondary to a 
missile injury, rated 10 percent disabling.  He has a 
combined 90 percent rating.  He has been assigned a total 
rating based on individual unemployability due to service 
connected disorders since March 1991.

Analysis.

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b)(3) (2003).  Determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: Inability of 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made. The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2003).

Special monthly compensation is payable where the veteran has 
a single service connected disability rated as 100 percent 
disabling, without resort to individual unemployability and, 
in addition:

(1)  Has a service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments of bodily systems, or

(2)  Is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of his 
or her service-connected disabilities to this or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(i).

As noted above, service connection is only in effect for PTSD 
and residuals of gunshot wounds of Muscle Groups XII and XX.  
The veteran's other seriously disabling conditions, for which 
service connection is not in effect, are Alzheimer's type 
dementia, coronary artery disease, hypertension, and history 
of myocardial infarction.  Further, the non-service-connected 
disabilities may not be considered in deciding the issue of 
SMC for aid and attendance or due to being housebound.  See 
38 U.S.C.A. § 1114.

The evidence of record shows that there is no issue as to 
whether the veteran is so helpless so as to require regular 
aid and attendance.  Id.(l).  The issue is whether the 
veteran's current state of debilitation is due to his 
service-connected disabilities or his nonservice-connected 
disabilities.  The Board is constrained to find that it is 
due to the latter.

As implied in the Board's finding, the Board disagrees with 
and rejects the veteran's representative's assertion that the 
affect of the service connected and nonservice-connected 
disabilities cannot be distinguished.  First, the Board notes 
the April 1996 rating decision, which increased the 
evaluation of the veteran's PTSD from 30 percent to 50 
percent and also granted a total disability evaluation on the 
basis of individual unemployability.  The August 1995 PTSD 
Examination Report reflects that the veteran's primary 
symptomatology was sleep disturbance, depression, and 
tension.  The report does not reflect any cognitive deficits.

The Board further notes the July 1999 rating decision, which 
continued the veteran's 50 percent evaluation.  Prior to that 
rating decision, the veteran was briefly hospitalized in a 
private facility.  The August 1998 Discharge Summary reflects 
that the veteran presented with left-sided chest pain, 
apparently after an altercation with a family member.  The 
summary reflects that the veteran's wife was out of town at 
the time.  The veteran appeared somewhat confused, and he was 
admitted for evaluation and treatment.  The report reflects 
that a history was taken from the veteran, although he was 
not deemed a reliable historian.  Examination revealed some 
left chest soreness, but the examiner noted that the 
situation was complicated by the veteran's PTSD and a 
component of organic brain syndrome.

The medical evidence of record shows the veteran's gradual 
deterioration after his 1997 diagnosis of Alzheimer's 
dementia.  Further, the medical entries do not reflect the 
veteran's constant cognitive impairment as due to his PTSD 
and other service-connected disabilities.  The Board notes 
that the nurse practitioner set forth very definitive details 
and observations of her examination of the veteran.  Although 
the nurse practitioner noted that she was unable to 
differentiate the extent of the veteran's PTSD versus his 
Alzheimer's, the Board deems it illuminating that she stated 
the reason was because the manifestations of the Alzheimer's 
disease superceded any manifestations that might be related 
to the PTSD.  The practitioner also observed that the 
veteran's service-connected disabilities are of secondary 
concern.  There is no medical evidence of record which 
contradicts these observations.  In this light, the Board 
notes the staff physician's endorsement of the report, and 
finds that his assessment that the impact of the disabilities 
could not distinguished was made in the same vein as the 
nurse practitioner's.  He did not contradict any of the nurse 
practitioner's findings.  In fact, he specifically concurred 
with them.  Thus, the medical evidence shows the veteran's 
need for regular aid and attendance and bedridden state to be 
the result of his nonservice-connected disabilities, rather 
than his service-connected disabilities.

In summary, therefore, the evidence reveals that the 
appellant is significantly disabled.  He has a combined 90 
percent record due to service connected disorders.  He does 
not, therefore have a single service connected disorder rated 
100 percent disabling.  Thus, the initial requirement for a 
housebound rating is not shown.  Moreover, while he is in a 
nursing home, he is not there secondary to his service 
connected disorders.  His Alzheimer's is not service 
connected, and appears to be the cause of his need for aid 
and attendance.  Thus, while the veteran is significantly 
disabled, his pertinent disablement is not due to service 
connected disorders and as such he does not met the criteria 
for special monthly compensation for aid and attendance or 
housebound benefits.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of granting a benefit and against granting 
a benefit is roughly in balance.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against granting the benefit sought, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding that the veteran's 
need for regular aid and attendance is due to his service-
connected disabilities.  38 C.F.R. §§ 3.350(b)(3),(4), 
3.352(a) (2003).


ORDER

Entitlement to SMC on account of the need for regular aid and 
attendance of another person or due to being housebound is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



